Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 23, 2018                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

  157312-3                                                                                                  Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  SUSAN REANEL LUDWIG,                                                                                     Kurtis T. Wilder
           Plaintiff-Appellant,                                                                      Elizabeth T. Clement,
                                                                                                                      Justices
  v                                                                 SC: 157312-3
                                                                    COA: 336938; 336978
                                                                    Oakland CC: 2008-749066-DM
  CRAIG COOPER LUDWIG,
           Defendant-Appellee.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 12, 2017
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals. In
  this case, the defendant’s parenting time with the minor children was suspended in 2012.
  In January 2017, the Oakland Circuit Court ordered the defendant and the minor children
  to participate in a six-month reunification process. As part of this process, the circuit
  court’s order first required the defendant and the children to participate in a reunification
  video conference under the in-person supervision of two therapists. The order provided
  that, following the initial video conference, the “frequency, duration, and method of
  continued contact will be at the therapists’ discretion.” The circuit court expressly held
  that its order did not constitute a modification of the defendant’s parenting time. The
  Court of Appeals affirmed, agreeing with the circuit court that its order did not modify
  parenting time. We conclude that the circuit court should have held an evidentiary
  hearing and considered the best interests of the children before entering the reunification
  order. See MCL 722.27a(1); Pierron v Pierron, 486 Mich. 81, 93 (2010); Shade v Wright,
  291 Mich. App. 17, 31-32 (2010). The circuit court’s order left up to the unfettered
  discretion of the therapists the “frequency, duration, and method” of any additional
  contact between the defendant and the children for a six-month period following the
  initial video conference. We are persuaded that the circumstances of this case warrant a
  hearing to determine whether the reunification process authorized by the circuit court’s
  order is in the children’s best interests. See MCL 722.27a(1). Accordingly, we
  REMAND this case to the Oakland Circuit Court to conduct an evidentiary hearing for
  this purpose.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 23, 2018
          t0516
                                                                               Clerk